PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/993,353
Filing Date: 30 May 2018
Appellant(s): EVANS et al.



Bamtech, LLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2020.
DETAILED ACTION
(1) Grounds of Rejection to be Reviewed on Appeal
1.	Every ground of rejection set forth in the Office action dated 06/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Status of Claims
2.	Claims 1, 3-11 and 13 -20 are pending.
	Claims 2 and 12 are canceled.
	Claims 1, 5, 6, 11 and 20 have been amended.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maharajh (USPPGPubN 20080195664, referred to as Maharajh), in view of Ellis (USPPGPubN 20080066111, referred to as Ellis) and further in view of Henderson (USPPGPubN 20150201247, referred to as Henderson).
	

A method, comprising: 
at a server connected to a computer network: 
Maharajh teaches receiving an indication that a predetermined type of action occurred within a venue hosting a live event,( Maharajh, during a user starts their viewing session, notifications, for example, of upcoming preferred live programming or the availability of new pre-recorded content the user will enjoy is received, [0251], [0122], [0169]); 
Maharajh does not specifically teach determining that a first live video feed of the live event is to be streamed based on the indication of the predetermined type of action, the first live video feed being a live video feed of the live event that is distinct from a broadcast video feed of the same live event. However, Ellis Interactive scoreboard 302 may be displayed as an overlay on main window 320, which may be currently displaying sports programming, wherein the scoreboard element is selectable by the user [0069]; scoreboard 302 may be adjusted to include more or less information about the game, for example, real-time scores, [0071], [0072], a real-time data feed including sports scores of a plurality of sporting events may be received by the user equipment device, [0086], [0093], Fig. 4, the scoreboard feed has predetermined duration adjusted by the user settings, [0135], Fig. 26. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Ellis with the teaching of 
 Maharajh does not specifically teach teaches wherein the first live video feed has a predefined, finite duration that is less than the duration of the broadcast video feed, However, Henderson teaches the disclosed fan tickers, such as tickers 100, 100', 102, 102', 130, are suspended from being broadcast while the commercials and race (or sporting event) are being shown simultaneously, [0059] which means that the broadcast feed is longer than the embedded tickers wherein a typical college basketball game may be expected to last approximately two hours, but half hour of that time may be commercials, [0036]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Henderson with the teaching of duration of the broadcast video and live clips into the invention of Maharajh for the purpose of determining the length of the video.
Maharajh teaches identifying a user device associated with a subscriber that is to receive the first live video feed based on predetermined rules, (Maharajh, through identification of such applications, the consumption profile 102 may facilitate automatically configuring a device, [0109], a consumption profile 102 may include one or more tag IDs that identify content supported by devices and networks to which the consumption profile 102 applies, [0113]); 
live video feed, (Ellis, a real-time data feed including sports scores of a plurality of sporting events may be received by the user equipment device, [0086], [0093], Fig. 4);

Maharajh teaches determining whether the user device is prepared to receive the first live video feed, (Maharajh, an application may require device features that may be specified in the consumption profile 102. Content, such as interactive content, may include one or more applications or may require one or more applications to be operating on a device to access certain features of the content, [0109]); and 
Maharajh teaches when the user device is prepared, transmitting the first live video feed to the user device, (Maharajh, a mobile media platform's content ingestion may acquire content by direct user download, automatic update and obtained via an interactive web ports, push. [0225], [0255], [0272]).
Regarding claims 3 and 13:
Maharajh teaches the method of claim 2, wherein the predefined, finite duration is based on one of a server system clock, a game clock tracking the live event, or a length corresponding to the predetermined type of action, (Maharajh, the length of the link/ 5 minute video clip of an interview with the player who just scored a goal related to the tracking of the live sport game, [0122]; a mobile device may include game day tracker, [0244]).
Regarding claims 4 and 14:
Maharajh teaches the method of claim 2, wherein the predefined, finite duration is defined by an entity owning rights to the live event, (Maharajh, determine the owner or owners of the content 128 streamed in the first ten minutes, [0211]; media data record 1692 may include content 128-based information (e.g. owner, sourcing server, sponsor, length…), [0208] - [0210]).
Regarding claims 5 and 15:
Maharajh teaches the method of claim 1, further comprising: receiving a request to view the broadcast video feed, indicating that the user device has requested to switch to the broadcast video feed, (Maharajh, clicking the link may result in the application switching video delivery sources from the mobile broadcast network to the cellular network and causing the highlighted video clip to be streamed on-demand to the user via the cellular network, [0128]).
Regarding claims 6 and 16:
Maharajh teaches the method of claim 5, further comprising: verifying that one of the user device or a user using the user device is entitled to view the broadcast feed, (Maharajh, API which may allow a mobile application to be associated with certain types of content, allowing the mobile application to launch when the user opens that type of content, [0273], [0104], [0122]).
Regarding claims 7 and 17:
Maharajh teaches the method of claim 1, wherein the user device is prepared when one of the user device is not currently playing a video, the user device has a particular application launched thereon, or a combination thereof, (Maharajh, live linear feeds may be switched to advertisement feeds while the live linear feed continues to be ingested 118, encoded 104, and cached for delivery at the completion of the advertisement delivery, [0169]; Algorithm based 1412 pause and resume 114 may be used to pause creative content playback so that an advertisement or other sponsored content 128 may be presented, [0197], [0198], Fig. 14).
Regarding claims 8 and 18:
Maharajh teaches the method of claim 7, further comprising: transmitting a status request to the user device to identify one of whether the user device is currently playing a video, whether the user device has a particular application launched thereon, or a combination thereof; and receiving a response to the status request from the user device, (Maharajh, tagging mobile content may comprise tagging content with content processing information; examining the tags to determine status of content processing, [0011]; delivery of encoded live linear feeds may be switched to advertisement feeds while the live linear feed continues to be ingested 118, encoded 104, and cached for delivery at the completion of the advertisement delivery, [0169], [0197], [0198]).
Regarding claims 9 and 19:
Maharajh teaches the method of claim 8, wherein, when the user device is unprepared to receive the first video feed, transmitting a message to be presented on the user device indicating that the predetermined type of action is occurring in the live event without displaying the first video feed, (Maharajh, when the feed is from web content, there is no specific application in the mobile device, delivery may be in the form of a notification, such as an email, text message or instant message, including a link or reference to the content or with the content embedded in the notification itself, [0234]).
Regarding claim 10:
Maharajh teaches the method of claim 1, further comprising: receiving user information indicative of a preference to receive the first video feed based on the predetermined rules, (Maharajh, preferences, such as user preferences, may be included in a consumption profile 102, and may facilitate the platform complying with the preferences. Applying a consumption profile 102 may result in preferences that are defined in the profile being automatically applied. Preferences that may be included in a consumption profile 102 may include user preferences, cost caps, content item fees, monthly cost cap, fee cap on bandwidth, and the like wherein User preferences may include favorite actors, sports, sports teams, artists and the like, [0106]).
Response to Arguments
5.	Applicant's arguments filed 04/30/2020 related to claims 1, 3-11 and 13-20 have been fully considered but are moot in view of the new ground of rejection.
(2) Response to Argument
Appellant argues on page 5, first paragraph from the Appeal brief that: “Maharajh relates to delivering content on a mobile media platform. (See Maharajh, Abstract.) During operation, the network architecture enables a mobile device to switch between on-demand content and broadcast television content. (See Maharajh, [0118]) However, the only live video feed disclosed in Maharajh is the broadcast television feed. Claim 1 explicitly recites that the first live video feed" is distinct from the broadcast video feed. Thus, Maharajh is silent with regard to "the first live video feed” within the meaning of claim 1.” Examiner respectfully disagrees with the arguments.  The limitation rejected by Maharajh with “first live video” is: “identifying a user device associated with a subscriber that is to receive the first live video feed based on predetermined rules” see page 4 last paragraph from the office action. Maharajh’s reference teaches that a mobile device can receive contents from different sources, for example, live content from television and other broadcast sources, from on-demand or recorded sources, from unicast wherein the unicast content is associated   with the schedules for such broadcast content, see paragraph 347, Fig. 4 and the 
Appellant argues on page 5, second paragraph from the Appeal brief that: “However, like Maharajh, the only live video feed disclosed in Ellis is the broadcast television content. Claim 1 explicitly recites that the first live video feed” is distinct from the broadcast video feed. Thus, Ellis is silent with regard to “the first live video feed” within the meaning of claim 1.” Examiner respectfully disagrees with the arguments. Elis reference is used to reject claim limitation recited: “determining that a first live video feed of the live event is to be streamed based on the indication of the predetermined type of action, the first live video feed being a live video feed of the live event that is distinct from a broadcast video feed of the same live event” The office action is based on scoreboard 302 displayed on Figs. 3 and 4 showing that 
Appellant argues on page 5, third paragraph from the Appeal brief that: “Henderson relates to maintaining a database of information that is to be shown on a ticker during a sports broadcast. (See Henderson, ^J[0001].) On a display device, the tickers may include text that scroll horizontally across the screen. (See Henderson, [0042].) Henderson does not make any explicit mention of a video feed. In fact, the term “video” does not appear in the entirety of Henderson.” Examiner respectfully disagrees with the arguments. Henderson reference is used to reject claim limitation recited: “the first live video feed has a predefined, finite duration that is less than the duration of the broadcast video feed” Henderson teaches that the tickers are from different sources and the television can combine the ticker with the live television event. Since the applicant’s specification emphasizes that the “first live feed” is for notification purpose then all information combined with the live television event can be consider as live feed because is presented during 
Therefore, Maharajh, Ellis and Henderson, either alone or in combination, disclose or suggest that the first live video feed being a live video feed of the live event that is distinct from a broadcast video feed of the same live event.
Appellant argues on page 8, first paragraph from the Appeal brief that: “Neither the portions of Ellis cited by the Examiner nor the Examiner’s corresponding explanation make any reference to a device determining to stream a video feed of a live event based on an action that occurred at the live event as recited in claim 1. Instead, the Examiner’s analysis focuses on demonstrating that Maharajh and Ellis teach presenting information 
For the reason above, Examiner respectfully requests that the Board to consider Examiner’s arguments.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 2, 2021

Conferees:

                                                                                                                                                                                                       /NASSER M GOODARZI/
Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.